DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, pages 13-17, filed on May 20, 2022 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 102 rejections have been withdrawn.  

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 - “adaptation parameter set (APS) ID” should be “adaptation parameter set (APS) identification (ID)”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 15 and similar dependent claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 17/566,971 in view of Deng, US20220030257A1. See table below. Deng discloses generating, by the decoding apparatus, prediction luma samples and prediction chroma samples based on the prediction mode (After reconstructed block Y.sub.r is calculated, the InvMap function is applied to convert the reconstructed luma values in the mapped domain back to the reconstructed luma values in the original domain (Ŷ.sub.i=InvMap(Y.sub.r)). The InvMap function is applied to both intra- and inter-coded luma blocks; [0158] and Fig. 4); generating, by the decoding apparatus, mapped prediction luma samples mapped based on a mapping process for the prediction luma samples ([0150] In VTM4, a coding tool called the luma mapping with chroma scaling (LMCS) is added as a new processing block before the loop filters. LMCS has two main components: 1) in-loop mapping of the luma component based on adaptive piecewise linear models; 2) for the chroma components, luma-dependent chroma residual scaling is applied.); generating, by the decoding apparatus, residual luma samples and residual chroma samples based on the residual information (Fig. 4 Reconstruction boxes); generating, by the decoding apparatus, reconstructed luma samples based on the mapped prediction luma samples and the residual luma samples (Fig. 4 after Inverse Mapping box); deriving, by the decoding apparatus, a chroma residual scaling factor based on the reconstructed luma samples (Fig. 4 Chroma Scaling box); and generating, by the decoding apparatus, reconstructed chroma samples based on the prediction chroma samples, the residual chroma samples, and the chroma residual scaling factor (Fig. 4 Chroma Scaling box and Reconstruction), wherein scaled residual chroma samples are generated based on the residual chroma samples (Fig. 13, 1306) and the chroma residual scaling factor (At step 1306, the process performs a chroma residual scaling of the current video chroma block based on the chroma scaling factor; [0599]), and wherein the reconstructed chroma samples are generated based on the prediction chroma samples and the scaled residual chroma samples (Decoder side: C.sub.Res=C.sub.ResScale/C.sub.Scale=C.sub.ResScale*C.sub.ScaleInv and Fig. 4 Chroma Scaling box and Reconstruction). It would have been obvious at the time the invention was effectively filed to incorporate 17/566,971 with the luma mapping and scaling as taught by Deng. The motivation would be to perform motion compensated prediction in the mapped domain. Deng at [0158].
Claims 1, 9, 15 and similar dependent claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No.  Application 17/566,902 in view of Deng, US20220030257A1. the decoding apparatus, prediction luma samples and prediction chroma samples based on the prediction mode (After reconstructed block Y.sub.r is calculated, the InvMap function is applied to convert the reconstructed luma values in the mapped domain back to the reconstructed luma values in the original domain (Ŷ.sub.i=InvMap(Y.sub.r)). The InvMap function is applied to both intra- and inter-coded luma blocks; [0158] and Fig. 4); generating, by the decoding apparatus, mapped prediction luma samples mapped based on a mapping process for the prediction luma samples ([0150] In VTM4, a coding tool called the luma mapping with chroma scaling (LMCS) is added as a new processing block before the loop filters. LMCS has two main components: 1) in-loop mapping of the luma component based on adaptive piecewise linear models; 2) for the chroma components, luma-dependent chroma residual scaling is applied.); generating, by the decoding apparatus, residual luma samples and residual chroma samples based on the residual information (Fig. 4 Reconstruction boxes); generating, by the decoding apparatus, reconstructed luma samples based on the mapped prediction luma samples and the residual luma samples (Fig. 4 after Inverse Mapping box); deriving, by the decoding apparatus, a chroma residual scaling factor based on the reconstructed luma samples (Fig. 4 Chroma Scaling box); and generating, by the decoding apparatus, reconstructed chroma samples based on the prediction chroma samples, the residual chroma samples, and the chroma residual scaling factor (Fig. 4 Chroma Scaling box and Reconstruction), wherein scaled residual chroma samples are generated based on the residual chroma samples (Fig. 13, 1306) and the chroma residual scaling factor (At step 1306, the process performs a chroma residual scaling of the current video chroma block based on the chroma scaling factor; [0599]), and wherein the reconstructed chroma samples are generated based on the prediction chroma samples and the scaled residual chroma samples (Decoder side: C.sub.Res=C.sub.ResScale/C.sub.Scale=C.sub.ResScale*C.sub.ScaleInv and Fig. 4 Chroma Scaling box and Reconstruction). It would have been obvious at the time the invention was effectively filed to incorporate 17/566,902 with the luma mapping and scaling as taught by Deng. The motivation would be to perform motion compensated prediction in the mapped domain. Deng at [0158].

Instant Application: 17/566,620
Copending Application: 17/566,971
1. An image decoding method performed by a decoding apparatus, the method comprising: 
obtaining, by the decoding apparatus, image information including 
prediction related information and residual information from a bitstream;
deriving, by the decoding apparatus, a prediction mode for a current block in a current picture based on the prediction related information;
generating, by the decoding apparatus, prediction luma samples and 
prediction chroma samples based on the prediction mode;
generating, by the decoding apparatus, mapped prediction luma samples mapped based on a mapping process for the prediction luma samples;
generating, by the decoding apparatus, residual luma samples and 
residual chroma samples based on the residual information;

generating, by the decoding apparatus, reconstructed luma samples based on the mapped prediction luma samples and the residual luma samples;
deriving, by the decoding apparatus, a chroma residual scaling factor based on the reconstructed luma samples; and

generating, by the decoding apparatus, reconstructed chroma samples based on the prediction chroma samples, the residual chroma samples, and the chroma residual scaling factor, 
wherein the image information includes information on an absolute value of a chroma residual scaling delta value and information on a sign of the chroma residual scaling delta value, 
wherein the chroma residual scaling factor is derived based on the information on the absolute value of the chroma residual scaling delta value and the information on the sign of the chroma residual scaling delta value, 

wherein scaled residual chroma samples are generated based on the residual chroma samples and the chroma residual scaling factor, and 
wherein the reconstructed chroma samples are generated based on the prediction chroma samples and the scaled residual chroma samples.
1. An image decoding method performed by a decoding apparatus, the method comprising: 
obtaining image information including luma mapping with chroma scaling (LMCS) related information, 
prediction related information, and residual information from a bitstream; 
deriving LMCS codewords based on the LMCS related information; 


generating 

prediction chroma samples based on the prediction related information; 




generating 

residual chroma samples based on the residual information; 





deriving a chroma residual scaling factor for luma dependent chroma residual scaling based on the LMCS codewords and luma samples; and 
generating reconstructed chroma samples based on the chroma residual scaling factor,



 wherein the image information includes information on an absolute value of a chroma residual scaling delta value and information on a sign of the chroma residual scaling delta value, and 
wherein the chroma residual scaling factor is derived based on the information on the absolute value of a chroma residual scaling delta value and the information on the sign of the chroma residual scaling delta value.
Instant Application:-17/566,620
Instant Application:-17/566,902
1. An image decoding method that is performed by a decoding apparatus, the method comprising: 

obtaining, by the decoding apparatus, image information including prediction related information and residual information from a bitstream;
deriving, by the decoding apparatus, a prediction mode for a current block in a current picture based on the prediction related information;
generating, by the decoding apparatus, prediction luma samples and 
prediction chroma samples based on the prediction mode;
generating, by the decoding apparatus, mapped prediction luma samples mapped based on a mapping process for the prediction luma samples;
generating, by the decoding apparatus, residual luma samples and 
residual chroma samples based on the residual information;





generating, by the decoding apparatus, reconstructed luma samples based on the mapped prediction luma samples and the residual luma samples;
deriving, by the decoding apparatus, a chroma residual scaling factor based on the reconstructed luma samples; and

generating, by the decoding apparatus, reconstructed chroma samples based on the prediction chroma samples, the residual chroma samples, and the chroma residual scaling factor, 
wherein the image information includes information on an absolute value of a chroma residual scaling delta value and information on a sign of the chroma residual scaling delta value, 
wherein the chroma residual scaling factor is derived based on the information on the absolute value of the chroma residual scaling delta value and the information on the sign of the chroma residual scaling delta value, 
wherein scaled residual chroma samples are generated based on the residual chroma samples and the chroma residual scaling factor, and 
wherein the reconstructed chroma samples are generated based on the prediction chroma samples and the scaled residual chroma samples.
1. An image decoding method that is performed by a decoding device, the image decoding method comprising: 
a step of obtaining image information including residual information and information about LMCS data from a bitstream; 














a step of generating 

residual chroma samples for a current block on the basis of the residual information; 
a step of deriving LMCS codewords on the basis of information about the LMCS data; 
a step of generating residual chroma samples scaled on the basis of the residual chroma samples and the LMCS codewords; and 








a step of generating reconstructed chroma samples for the current block on the basis of the scaled residual chroma samples, 

wherein the image information includes information about the absolute value of a chroma residual scaling delta value and information about the sign of a chroma residual scaling delta value, 
a chroma residual scaling factor is derived on the basis of the information about the absolute value of a chroma residual scaling delta value and the information about the sign of the chroma residual scaling delta value, and 
the scaled residual chroma samples are derived on the basis of the chroma residual scaling factor.



Allowable Subject Matter
Claims 1-15 would be allowed pending the filing of a Terminal Disclaimer to overcome the double patenting rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record does not disclose “wherein the chroma residual scaling factor is derived based on the information on the absolute value of the chroma residual scaling delta value and the information on the sign of the chroma residual scaling delta value.” While both information on the absolute value of the chroma residual scaling delta value and the information on the sign of the chroma residual scaling delta value were known in the art at the time the invention was filed, deriving the chroma residual scaling factor from them is considered novel and patentable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487